Citation Nr: 1117697	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for upper and lower back disabilities.   The Veteran essentially contends that these disabilities began during or were aggravated by his military service.

The Veteran's August 1971 enlistment examination and medical history records reflect spondylolisthesis, a back injury, and recurrent back pain, and his service treatment records reflect treatment for a low back strain in October 1971.  A March 1972 private medical record shows that the Veteran received treatment after straining his left upper trapezius while doing confidence training in the army.  (The Veteran served on active duty from September 1971 to June 1973.)  An undated medical record that appears to be from January 1975 notes that the Veteran injured his back in service.  

The Veteran underwent a VA spine examination in October 2007.  The resulting examination report diagnosed acute intermittent back strain, stable, with degenerative joint disease of the lumbar spine and hips normal for age.  The examiner opined that the Veteran's "current upper and lower back condition is not caused by or permanently aggravated by service."  He cited "Patients history, physical exam, tests, records and medical literature," with no further explanation, as his rationale.  

The Board finds the rationale provided in the October 2007 VA examiner's report to be inadequate for purposes of deciding this appeal.  Specifically, while the Veteran did suffer back injuries before his entrance into service and following his separation therefrom, he is documented to have been treated for in-service back injuries in October 1971 and March 1972.  While the VA examiner's opinion may be suggesting that any current back disability is related to either pre-service or post-service injury and was not aggravated by his military service, it does not actually state such a conclusion or discuss the documented treatment for back injuries in service.  Therefore, the Board finds that a remand for a new VA examination and etiology opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current disability of the upper or lower back.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disability of the back.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment.  Any opinion expressed must be accompanied by a complete rationale.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


